Exhibit 10.70

FIRST AMENDMENT OF
PURCHASE AND SALE CONTRACT

            THIS FIRST AMENDMENT OF PURCHASE AND SALE CONTRACT(this “Amendment”)
is entered into effective as of the 26th day of November, 2008 (the “Effective
Date”), by and betweenCCIP LOFT, L.L.C.,, a Delaware limited liability company,
having an address at 4582 South Ulster Street Parkway, Suite 1100, Denver,
Colorado 80237 (“Seller”), and THE EMBASSY GROUP LLC, a New York limited
liability company, having a principal address at 3 College Road, Suite 203,
Airmont, New York 10952 (“Purchaser”).

RECITALS

A.        Seller and Purchaser entered into that certain Purchase and Sale
Contract, dated as of October 28, 2008 (the “Contract”), regarding real property
located in Wake County, North Carolina and more particularly described in the
Contract.

B.         Seller and Purchaser desire to make modifications to the Contract
subject to the terms and conditions described below.

C.        All capitalized terms not otherwise defined in this Amendment shall
have the meanings ascribed to them in the Contract.

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound, Seller and Purchaser
agree as follows:

agreements

1.                  Purchase Price and Deposit.  Section 2.2 of the Contract is
hereby deleted in its entirety and the following is substituted in lieu thereof:

“Section 2.2. Purchase Price and Deposit. The total purchase price (“Purchase
Price”) for the Property shall be an amount equal to $9,325,000, which amount
shall be paid by Purchaser, as follows:

Section 2.2.1.  The parties acknowledge that Purchaser has previously delivered
to LandAmerica Commercial Services, c/o Margaret Newton, 1099 18th Street, Suite
2850, Denver, CO 80202 (“Escrow Agent” or “Title Insurer”) an initial deposit of
$100,000 (the “Initial Deposit”) by wire transfer of immediately available funds
(“Good Funds”).  The Initial Deposit shall be held and disbursed in accordance
with the escrow provisions set forth in Section 2.3.

Section 2.2.2.  Immediately upon execution of this Amendment, Purchaser shall
deliver to Escrow Agent an additional deposit (the “Additional Deposit”) of
$176,296 by wire by transfer of Good Funds.   The Additional Deposit shall be
held and disbursed in accordance with the escrow provisions set forth in
Section 2.3.  

Section 2.2.3.   The balance of the Purchase Price for the Property shall be
paid to and received by Escrow Agent by wire transfer of Good Funds no later
than 12:00 p.m. (in the time zone in which Escrow Agent is located) on the
Closing Date (or such earlier time as required by Seller’s lender).”

2.                  Feasibility Period.  Seller and Purchaser acknowledge that
as of the Effective Date of this Amendment, the Feasibility Period as defined in
Section 3.1 of the Contract is expired, Purchaser has waived all contingencies
and the Deposit shall be non-refundable in accordance with Section 3.2 of the
Contract.       

3.                  Closing Date.  Section 5.1 of the Contract is hereby amended
in its entirety to provide as follows:

“The Closing shall occur on or before December 12, 2008 at the time set forth in
Section 2.2.3 (the "Closing Date") through an escrow with Escrow Agent, whereby
the Seller, Purchaser and their attorneys need not be physically present at the
Closing and may deliver documents by overnight air courier or other means. 
Provided that Purchaser is not in default under the terms of this Contract,
Purchaser shall be permitted a one-time extension of the Closing Date to
December 29, 2008 by delivering written notice to Seller no later than December
8, 2008.”

4.                  Effectiveness of Contract.  As modified hereby, the Contract
is hereby reinstated, ratified, confirmed and approved by the Purchaser and
Seller in all respects, and shall remain in full force and effect in accordance
with the terms and conditions thereof as hereby modified.

5.                  Counterparts.  This Amendment may be executed in multiple
counterparts, and all such counterparts together shall be construed as one
document.

6.                  Telecopied Signatures.  A counterpart of this Amendment
signed by one party to this Amendment and telecopied to another party to this
Amendment or its counsel (i) shall have the same effect as an original signed
counterpart of this Amendment, and (ii) shall be conclusive proof, admissible in
judicial proceedings, of such party’s execution of this Amendment.

 

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]


IN WITNESS WHEREOF, Seller and Purchaser have entered into this FIRST AMendment
as of the date first above stated.

 

Seller:

CCIP LOFT, L.L.C., a Delaware limited liability company

By:    CONSOLIDATED CAPITAL
         INSTITUTIONAL PROPERTIES, a
         California limited partnership, its member

By:    CONCAP EQUITIES, INC., a
         Delaware corporation, its general partner

By:  /s/John Spiegleman                         
Name:  John Spiegleman                       
Title:  Senior Vice President                  






Purchaser:

THE EMBASSY GROUP LLC,

a New York limited liability company

 

 

By:  /s/David Williams                          

Name:  David Williams                        

Title:  Managing Member                     

 